FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                 March 6, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 COMMONWEALTH PROPERTY
 ADVOCATES,

               Plaintiff - Appellant,                   No. 11-4168
          v.                                             (D. Utah)
 U.S. BANK NATIONAL                           (D.C. No. 2:10-CV-00281-DB)
 ASSOCIATION, as Trustee for the
 Adjustable Rate Mortgage-Backed
 Pass-Through Certificates, Series
 2007-2, MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and O’BRIEN, Circuit Judges.


      The issues presented in this appeal have been previously decided. Counsel

were given an opportunity to distinguish our prior cases but Appellant’s counsel




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
used that opportunity to criticize, rather than distinguish, them. There is nothing

more to say. AFFIRMED.

                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                        -2-